Citation Nr: 1612256	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  04-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 8, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and by the Appeals Management Center (AMC).

Historically, in a June 2010 decision, the AMC granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective August 16, 2005.  

In October 2010, the Board found that the Veteran's August 2010 statement constituted a notice of disagreement (NOD) in response to the June 2010 rating decision and thus initiated an appeal as to the effective date of the grant of service connection for PTSD.  See 38 C.F.R. § 20.200 (2015) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201, 20.302(a) (2015) (setting forth required contents and time limits for submitting a NOD).  As no statement of the case (SOC) had been issued, the Board found that the issue of entitlement to an earlier effective date for the grant of service connection for PTSD remained in appellate status and remanded the claim for issuance of an SOC.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30, 19.31(a) (2015) (setting forth requirements for issuing an SOC once a NOD has been submitted); see 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In September 2014, the St. Paul RO granted an earlier effective date of July 20, 2004 for service connection for PTSD.  A simultaneously issued SOC denied entitlement to an effective date earlier than July 20, 2004.  The Veteran perfected his appeal as to the effective date for service connection for PTSD later that month.  See September 2014 Substantive Appeal (VA Form 9) (requesting an effective date "at least 2 years earlier than" July 20, 2004).  

In a subsequent January 2015 rating decision, the RO granted an earlier effective date of February 8, 2002 for service connection for the Veteran's PTSD.  

Although the RO determined this to be a full grant of the benefit sought on appeal, the Board, in a September 2015 decision, found that, because the Veteran did not limited his claim to a specific effective date, the January 2015 rating decision did not represent a full grant of the benefits sought on appeal and the claim for an earlier effective date for service connection for PTSD remained pending.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, because the Veteran requested a hearing in conjunction with the appeal of entitlement to an earlier effective date for service connection for PTSD, the claim was remanded for the provision of the requested hearing.  See September 2015 Board Decision; September 2014 Substantive Appeal (VA Form 9) (requesting a Board hearing by live videoconference).  

Unfortunately, as will be discussed below, because this hearing never occurred, yet another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board instructed in its September 2015 remand that the Veteran be afforded a hearing before a member of the Board by live videoconference, as he requested in his September 2014 Substantive Appeal (VA Form 9).  Specifically, the Board directed the RO to "[s]chedule the Veteran for a videoconference hearing before the Board at his local RO"; to "provide[] proper notice of the hearing date, time, and location"; and to associate with the claims file "[c]opies of all notification."  See September 2015 Board Remand.


An October 2015 Report of General Information (VA Form 27-0820) reflects that the Veteran verified his continued desire to testify at a Board videoconference hearing.  At that time, he was informed that "someone from the St. Petersburg RO will be contacting him to schedule [the hearing] once a slot is available."  No further communication from the RO to either the Veteran or his representative has been associated with the claims file.  

The record indicates the RO scheduled the Veteran for a videoconference hearing in February 2016, but the Veteran did not appear for the hearing.  Despite this, there is no evidence that the Veteran or his representative was ever notified of that hearing.  See September 2015 Board Decision (specifically instructing that notification of the "hearing date, time, and location" be associated with the claims file).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

Therefore, given the absence of any evidence that the Veteran was notified of the date, time, and location of his hearing, and because there is no indication that he has withdrawn his request to testify before the Board, another hearing must be rescheduled and he must be provided the required notice of it.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.


2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




